Dwight, P. J.
The clause of the will held void by the surrogate is in the following terms: “(8) lam desirous of leaving some of my estate to aid in carrying on the work of the Christian ministry, and to uphold the doctrine and faith of the Bible, and to aid in extending the Christian religion in the world through the instrumentality of the preaching the gospel of Christ; and, desirous of promoting these purposes, I do hereby authorize and empower my executor hereinafter named to expend, through the agency of the Baptist Church and its various societies, missionary and educational, or in such other way through the said church or its organizations as shall be deemed best likely to promote these purposes, such sum as he may deem best, not to exceed one thousand dollars; and, in order that my executor may be enabled to do so without hindrance, I give and bequeath to him the said sum of one thousand dollars, and the same is to him, and his heirs and assigns, forever, for the uses and purposes before stated; and I rely upon him to carry out the wishes and purposes that I have hereinbefore indicated, and that those inter*23ested in my estate will co-operate in carrying on the work that I, by this bequest, desire to promote.” The findings or conclusions of law of the surrogate, relating to this provision of the will, are as follows: “I find, hold, and decide as conclusions of law: First, that the said eighth clause of said wilE above set forth is invalid and void for uncertainty, there being no beneficiary or legatee named who can enforce payment of the bequest; second, that the' executor named in said will is not entitled to take such bequest, or any part thereof, as trustee or'otherwise, except in his capacity of executor.” The correctness of these conclusions alone is challenged on this appeal, and the? question presented calls for a construction of the provision quoted, with » view, namely, of determining whether its purpose was to create a trust, or to make an absolute gift to the person subsequently named as executor. If the former, it was manifestly void for want of beneficiaries designated, or capable of being ascertained; if the latter, it was a valid disposition, notwithstanding that with the words of gift is associated a clear expression of the general purpose and intention with which the gift is made. We think the latter is the true interpretation of the provision, and that it may be upheld as a valid gift of $1,000 to Norman M. Allen, the person afterwards named as executor of the will. The fact that the gift is, in form, absolute and not-in trust, is not decisive of its character; neither is the use of words of inheritance, but both are circumstances which may be considered in determining what was the intention of the testatrix. It is true that words of inheritance? are not necessary to an absolute gift, but they are consistent therewith, and when used in that connection are merely surplusage; whereas, so far as they go, they contradict the theory of a trust. They are words of limitation used to describe the nature and duration of the estate given. In re Wells, 113 N. Y. 396, 21 N. E. Rep. 137. In this case they are part of a formula which is employed in every provision of the will which makes an absolute gift of money to a legatee named; the formula is, “and the same is to him, and his heirs and assigns, forever.” But the question is not to be détermined by inquiry of the technical meaning of particular words and phrases, but by a-consideration of the provision as a whole, and a deduction therefrom, if possible, of the real intention of the testatrix. Riker v. Cornwell, 113 N. Y. 115, 20 N. E. Rep. 602. So considered, it is plain (1) that the primary object in the mind of the testatrix when she made this provision was the promotion of Christianity in the world; (2) that she desired to contribute to the-accomplishment of that object through some one or more of the agencies or instrumentalities organized within the Baptist Church; (3) that she chose? not to select the particular agency or agencies to be employed, nor the particular object or objects to be aided, nor, even, to determine, except by a maximum limit, the amount of money to be devoted to any one or all of such objects; but (4) chose to substitute for her own the judgment and discretion of another person; and (5) to give to him the means with which to accomplish, the purposes which she had in view. Here the confidence reposed in the do-nee and the discretion given to him are absolute, and the gift itself is absolute, in form, while the words indicating the «use to be made of the gift are? precatory merely. In Phillips v. Phillips, (N. Y.) 19 N. E. Rep. 411, Finch,. J., recognizes the principle that precatory words may, in some instances, create a trust or impose a charge, but he deduces from all the cases the rule that whether such words have that effect or not depends upon “whether the alleged bequest is so definite in amount and subject-matter as to be capable of execution by the court, or whether it so depends upon the discretion of the general devisee as to be incapable of execution without superseding that discretion. ” And special reference is made to the case of Lawrence v. Cooker 104 N. Y. 632, 11 N. E. Rep. 144, where Rapallo, J., says: “It is not for the courts to repudiate the confidence which the testator chose to repose in the defendant, and to assume a power which was not intended to be exer*24cised by them.” It is true that in both of the cases cited the question was between a valid trust and an absolute gift; but this distinction does not defeat the application of the reasoning and conclusion in those cases to the case in hand. If the terms of the bequest were not such as to create a valid trust when the beneficiary was clearly designated, a provision similar in other respects would not be construed as an attempt to create a trust, which must be invalid for want of a certain beneficiary. The essential element common'to the two cases is the absolute discretion in the use of the gift, vested in the donee, which equally forbids the construction that a trust was created in one case and that a trust was sought to be created in the other. In Foose v. Whitmore, 82 N. Y. 405, it was said by JDaneorth, J., that “the tendency of modern decision is not to extend the rule or practice which, from words of doubtful meaning, deduces or implies a trust;” and the test prescribed in that case was whether the wish or desire expressed by the testator is meant to control the conduct of the party to whom it is addressed, or is merely an indication of a wish, leaving it to the legatee to exercise his own discretion. It is difficult to conceive a case in which the discretion given to the legatee could be more full and absolute than in the case at bar; and it is in order to enable him to exercise that discretion “without hindrance” that the testatrix ■declares: “I give and bequeath to him the said sum of one thousand dollars, and the same is to him, and his heirs and assigns, forever, for the uses and purposes before stated; and I rely upon him to carry out the wishes and purposes that I have hereinbefore indicated.” As was said by Bapallo, J., supra, “it is not for the court to repudiate the confidence thus reposed.” We are bound to assume that it was a well-placed confidence, and that the legatee will faithfully observe the wishes, and make such use of the fund as will fully satisfy the benevolent intentions, of the testatrix. Upon these principles, we think the learned surrogate was in error in the conclusions of law quoted above; that the eighth clause of the will is not invalid, but that Borman M. Allen, the person named as executor, takes the sum of $1,000, individually and absolutely, to be used and employed by him, in his discretion, for the general objects and purposes mentioned in the clause in question. The decree of the surrogate must be reversed, and the proceeding remitted to him, with directions to enter the decree indicated by this opinion.
Coelett, J., concurs, with costs of this appeal to the appellant, payable out of the estate.